Citation Nr: 1039435	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-39 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as 
due to herbicide exposure and service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
following a January 2009 Board remand.  It was originally on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issue of entitlement to service connection for a back 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service records show that the Veteran served in the 
demilitarized zone (DMZ) in Korea.  

2.  The Veteran's currently diagnosed hypertension is not a 
disease associated with herbicide exposure.  

3.  The competent evidence of record does not show that the 
Veteran's hypertension is related to his period of active 
service, manifested to a compensable degree within one year of 
discharge, or is related to a service-connected disorder.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior Board Remand

In January 2009, the Board remanded the case to provide notice as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and to afford the Veteran a VA examination and opinion.  A remand 
by the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  When remand orders are not complied 
with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary. 
 D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The agency of original jurisdiction (AOJ) provided the requested 
notice letter in February 2009, and the Veteran received a VA 
examination in March 2009.  As discussed further below, the Board 
finds the examination and opinion to be adequate.  In light of 
the above, the Board finds there has been compliance with its 
remand directives.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in January 2004.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits, including 
on a secondary and presumptive basis.  The RO advised the Veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of the 
information and evidence necessary to substantiate the claim was 
to be provided by the Veteran and which portion VA would attempt 
to obtain on behalf of the Veteran.  The AOJ sent similar notice 
in February 2009.  

Also in the February 2009 correspondence, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the RO did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a supplemental statement of 
the case in July 2010.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds that 
in issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records, VA medical center (VAMC) 
treatment records, private treatment records and records from the 
Social Security Administration (SSA).  

The Veteran was afforded a VA examination in March 2009 to obtain 
an opinion as to whether his hypertension is related to service, 
including presumed herbicide exposure, or whether hypertension is 
the result of his service-connected diabetes mellitus.  In that 
regard, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds the examination and opinion to be adequate, as the VA 
physician extensively reviewed the claims file and examined the 
Veteran.  The Board notes that the examiner did not use the 
"cause or aggravated" language in rendering an opinion 
regarding secondary service connection, as was requested in the 
Board's January 2009 remand.  However, the physician's rationale 
that there is no particular mechanism for which diabetes leads to 
a rise in blood pressure clearly explains how the Veteran's 
diabetes mellitus could not have caused or aggravated his 
hypertension.  The Board finds that the physician concluded that 
diabetes mellitus did not cause or aggravate hypertension without 
using the exact wording requested, and the Board finds that the 
examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).   Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.   



Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current disability, 
(2) the existence of the disease or injury in service, and (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award of 
service connection where a claimant develops a chronic disease 
within a presumptive period but has no in-service diagnosis of 
such disease).

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
cardiovascular-renal disease, including hypertension, manifests 
to a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be presumed for certain diseases 
associated with herbicide exposure; this presumption does not 
apply to hypertension.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran asserts that his hypertension was caused by exposure 
to herbicides during service in the DMZ in Korea or was caused by 
his service-connected diabetes mellitus.  The March 2009 VA 
examination report shows that the Veteran was diagnosed with 
diabetes mellitus in 1997 and was diagnosed with hypertension in 
October 2003.  

The Department of Defense has determined that Agent Orange was 
used along the Korean DMZ from April 1968 to July 1969.  Veterans 
assigned to one of the units identified by the Department of 
Defense as being at or near the Korean DMZ during that time 
period are presumed to have been exposed to herbicide agents and 
the presumptions outlined in 38 C.F.R. § 3.309 will apply.  See 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  

Service personnel records show that the Veteran served with the 
23rd Infantry, 2nd Battalion in Korea from January 1969 to 
November 1969.  In its March 2004 rating decision, the RO 
determined that the Veteran served in the DMZ in Korea.  The 
Veteran has the requisite type of service in the DMZ in Korea, 
and he is presumed to have been exposed to Agent Orange during 
service in the absence of affirmative evidence to the contrary.  

The medical evidence of record additionally shows that the 
Veteran is currently diagnosed with hypertension.  Nevertheless, 
the Veteran is not entitled to presumptive service connection 
because the disorder is not associated with exposure to herbicide 
agents and because he was not diagnosed with hypertension within 
one year of separation.  See 38 C.F.R. §§ 3.307, 3.309.  

Further, the competent evidence of record does not show that the 
Veteran's hypertension is related to his period of active 
military service.  Service treatment records do not show 
complaints or diagnosis of hypertension.  The March 2009 VA 
examiner found that it less likely than not that the Veteran's 
hypertension is causally linked to his exposure to herbicides in 
service because there was no evidence to suggest that 
hypertension can be caused by herbicides.  The VA examiner also 
opined that it is less likely as not that essential hypertension 
is secondary to diabetes mellitus because there is no particular 
mechanism by which diabetes leads to a rise in blood pressure.  

Based on the foregoing, the Board finds that the evidence fails 
to establish a causal link between the Veteran's hypertension and 
his service-connected diabetes mellitus.  The evidence also fails 
to establish that the Veteran's hypertension was incurred in 
service, to include as due to any presumed herbicide exposure.  
The Board acknowledges the Veteran's sincere belief that his 
hypertension is due to herbicide exposure or service-connected 
diabetes mellitus.  However, as a lay person, he is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require medical 
expertise.  Because the Veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight. 

As the VA examiner's opinion is the only competent medical 
opinion of record, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim of entitlement to 
service connection for hypertension.  Therefore, he is not 
entitled to service connection, and his appeal is denied.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim, and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hypertension is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


